Citation Nr: 0946420	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO. 04-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to 
February 2002, and from November 2004 through January 2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's claim for service 
connection for pes planus.


FINDINGS OF FACT

1. Pes planus was detected during the Veteran's November 1995 
enlistment examination and duly noted on the ensuing report.

2. The record contains no evidence of any increase in 
severity during service of the Veteran's pre-existing 
congenital pes planus disorder.


CONCLUSION OF LAW

A pes planus disability was not incurred in or aggravated 
during active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
pes planus (flat feet). For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

In determining whether a current pes planus disorder is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about. See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports." 38 
C.F.R. § 3.304(b). A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions." Id. at (b)(1).

Review of the record reveals that a pes planus disorder was 
clearly detected during the Veteran's November 1995 
enlistment examination and noted on the ensuing report. Since 
a pes planus disorder was clearly detected and noted during 
the Veteran's November 1995 enlistment examination, the Board 
finds that the presumption of soundness does not attach. 38 
C.F.R. § 3.304(b); 
see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). The Board now turns to whether the Veteran's pre-
existing pes planus disorder was aggravated during active 
duty service.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress" of the pre-existing condition. 38 U.S.C. § 1153; 
38 C.F.R. §§ 3.304(b), 3.306(b). If this burden is met, then 
the Veteran is not entitled to service-connected benefits.

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation. See 38 
C.F.R. §§ 3.303(c), 4.9 (2008). The only exception is if 
there is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury. VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99.

Review of the record reveals no evidence of any worsening or 
increase in severity of the pes planus disorder during 
service beyond the natural progression of the disorder. The 
service treatment records show that in November and December 
2000, the Veteran was seen in the podiatry outpatient clinic 
for bilateral foot pain, with pes planus noted both times. 
There are no additional records noting any issues related to 
the Veteran's feet in the available service treatment 
records. The Board notes that not all service records are 
available for its review, as is discussed in greater detail 
below. However, the Veteran does not contend that she 
received treatment in service for her feet, only that she 
believes her current foot problems are related to a worsening 
of her pes planus in service. In particular, the Veteran 
claims to have not "completely" had flat feet prior to 
service. The Board again notes, however that pes planus is 
clearly noted on the entrance examination, and there is no 
notation of it being mild or not "complete" at that time. 
Thus, the evidence must show a worsening beyond the natural 
course of the disease in order for service connection to be 
warranted.

In May 2003, the Veteran was afforded a VA foot examination. 
The Veteran reported that she had no injuries to her feet in 
service. Physical examination revealed "bilateral semirigid 
pes planus." The examiner went on to say that the Veteran's 
pes planus is congenital and that there is no notation of 
problems with her feet following any type of military 
activity. The examiner opined that he believed "that her 
current symptoms are simply a progression and normal finding 
for someone with congenital pes planus that is not wearing 
any type of support or other device." The examiner saw no 
relationship between the Veteran's military service and her 
current congenital pes planus related symptoms.

In September 2007, the Board remanded this issue in order to 
obtain additional records, after which a new VA opinion was 
ordered. Again, the Board notes that not all service 
treatment records are available, but considering the findings 
that the Veteran's current symptoms are indicative of the 
natural course of congenital pes planus, the Board finds that 
proceeding with this decision is not prejudicial to the 
Veteran.

In October 2009 the Veteran was again examined by a VA 
examiner. The Veteran reported that she was not seen on a 
chronic basis during her active service for her feet, and 
that she does not receive current treatment for her feet. 
Nonetheless, her reports of pain are noted in the report. The 
Veteran indicated that she uses over-the-counter orthotics 
with her athletic shoes, but otherwise wears no supports. 
Physical examination revealed a normal gait, no tenderness 
with forefront torsion, but tenderness to palpation along the 
medial aspect of the bilateral arches. No swelling was noted. 
The examiner stated that there is obvious pes planus with 
non-weightbearing, which is maintained with weightbearing. 
The claims folder was reviewed, and based upon that review as 
well as the examination, the examiner opined that the 
Veteran's current bilateral foot condition appears to be a 
normal progression of congenital pes planus. The examiner 
opined that the bilateral pes planus was neither caused by 
nor aggravated by military service, but that it is a normal 
progression of the pre-existing congenital foot condition.

Based upon the evidence of record, the Board finds that the 
Veteran's pre-existing pes planus disorder was not aggravated 
during active military service, and did not initially 
manifest during active military service. Service connection 
for pes planus is therefore denied.





Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of her service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran a letter in March 2003 and October 2007 
informing her of the evidence necessary to establish 
entitlement to service connection. She was notified of what 
was necessary to establish her claim, what evidence he was 
expected to provide, and what VA would obtain on her behalf. 
The Board notes that neither letter advises the Veteran of 
the evidence necessary to establish her claim on an 
aggravation basis, as is ordered in the September 2007 Board 
remand. Notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication. To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). In this case, the Statements and 
Supplemental Statements of the Case show the appropriate laws 
and regulations regarding aggravation claims, and the 
Veteran's representative clearly states the standards in the 
August 2007 and November 2009 briefs. As such, the Veteran, 
as well as any reasonable person in her shoes, is deemed to 
have actual knowledge through the information received by her 
representative and in the SOC/SSOC. Thus, VA's notice error 
is cured through actual notice on the part of the Veteran.

VA's October 2007 letter informed the Veteran of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA met its 
duty to notify in this case.

VA also has a duty to assist the Veteran in substantiating 
her claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, available service and post-service treatment 
records, and VA examination reports are associated with the 
claims folder. VA attempted to obtain all service treatment 
records, but was met by a negative reply from the Military 
Department of Arkansas/Ricks Army National Guard Armory in 
July 2009, and with limited records, but no medical records 
from the National Personnel Records Center. All available 
service treatment records are deemed associated with the 
claims folder and further attempts to the National Guard 
and/or NPRC appear futile. As such, a remand is not found to 
be necessary at this point for further investigation into the 
Veteran's service treatment records. The Veteran has been 
afforded the opportunity, but has not notified VA of any 
additional available relevant records with regard to her 
claim. She did not provide any response to the most recent 
request for information. See October 2007 letter to the 
Veteran.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for pes planus (flat feet) 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


